Citation Nr: 1729631	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  12-24 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to increased rating for service-connected bilateral hearing loss disability, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife 


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1969 to February 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Houston, Texas Department of Veteran Affairs (VA) Regional Office (RO) that, in pertinent part, denied and increased rating in excess of 30 percent for bilateral hearing loss.

In April 2017, the Veteran and his wife appeared at a hearing of the Board before the undersigned Veterans Law Judge (VLJ) via videoconference.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding his claim seeking increased rating for his bilateral hearing loss disability, the Board finds that additional development is needed prior to an adjudication of the matter on the merits.  Notably, the Veteran was most recently provided an audiological examination in September 2014.  The results of that examination showed hearing loss of a noncompensable degree as compared to previous examinations which have varied up to a degree warranting his current disability evaluation of 30 percent.  The Board observes that the recorded Maryland CNC word recognition score are significant higher than the results recorded in the prior examination conducted in March 2010.  

At the April 2017 Board hearing, the Veteran reported that his hearing had worsened in the last couple of years.   He had to look at peoples lips and try to understand what they were saying.  

Given the disparity in the speech recognition scores in the March 2010 and September 2014 examination reports and the reports of worsening in the Veteran's hearing since he was last afforded an audiological examination, the Board is of the opinion that a new VA examination would be probative in ascertaining the current severity of his service-connected hearing loss disability.  A contemporaneous examination is needed to accurately assess the current severity of the Veteran's hearing loss.

Lastly, the Board notes that the VBMS entry for the March 2012 appears to be missing pages.  In this regard, the document in VBMS only includes one page listing the evidence but does not contain a discussion of the decision reached by the RO or the reasons and bases for the decision.  On remand, the AOJ should obtain a complete copy of the rating decision and associate it with the Veteran's claim file.  

Accordingly, the case is REMANDED for the following action:

1.  Please rescan and upload the March 2012 rating decision into VBMS as pages are missing.

2.  Arrange for the Veteran to be examined by a VA audiologist to determine the current severity of his bilateral hearing loss disability.  Based on a review of the entire record and puretone audiometric testing with Maryland CNC speech discrimination testing, the examiner should note all pertinent features and findings needed to apply the relevant rating criteria.  Specifically, the examiner should note all results of puretone audiometric testing, with puretone average thresholds and Maryland CNC speech discrimination scores (in percentages) for both ears, as well as any functional impairment reported.  Any medical opinions offered must include a complete rationale.

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




